UNITED STATES DISTRICT COURT ' i.
FOR THE DISTRICT OF COLUMBIA g I   

MM? {3  2833

WILLIAM STEPHEN TOTH, ) «Clerk, “‘3, D'smcw Bankruml
) (“Guns far "16 District Of Column”
Plaintiff, )
)
v. ) Civil Case No. 14-00395 (RJL)
)
WELLS FARGO BANK, N.A., el al., )
)
Defendants. )
MEMORAglgaVT-OPIN ION

March  20 1 5 [## 4, 8]

Plaintiff William Toth, proceeding pro se, brings this action against defendants
Wells Fargo Bank, N.A., and Bank of America, N.A., (collectively, “Bank Defendants”),
as well as several other defendants,l challenging the foreclosure of his property located in
Michigan. See Compl. [Dkt. # 1]. Before this Court are defendant Justine Smith’s
Motion to Dismiss Plaintiff” s Complaint [Dkt. # 4] and Bank Defendants” Motion to
Dismiss Plaintiff‘s Complaint [Dkt. # 8], for lack of subject matter jurisdiction, improper
service of process, and failure to state a claim, pursuant to Rules 12(b)(l), 12(b)(3),
12(b)(5), and 12(b)(6) of the Federal Rules of Civil Procedure. See Def. Justin Smith
(Pro Se)’s Mem. of P. & A. in Supp. of His Mot. to Dismiss Pl.’s Compl. [Dkt. # 4];

Mem. ofP. & A. in Supp. ofBank Defs.’ Mot. to Dismiss [Dkt. # 8-1]. Because this

 

l Plaintiffs complaint also identifies the following entities and individuals as defendants: Justine
Smith; District Court for the State of Michigan for Presque Isle County; Robert W. Paschke;
Presque Isle County Sheriffs Ofﬁce; Blue Mountain Homes, LLC; Blue Mountain Air, Inc.;

1

Court lacks subject-matter jurisdiction, the motions will be GRANTED and the case
DISMISSED.
BACKGROUND

Plaintiff is a Michigan resident whose complaint challenges the foreclosure ofhis
property located at 7539 Elm Highway, Posen, Michigan 49776, as well as the eviction
proceedings pending in a Michigan state court. See Compl. 1i 19-21, at Ex. A (alleging
“Wells Fargo Bank, NA participated and assisted Bank of America, NA in the foreclosure
on my property and they are attempting to seize the subject property through an
eviction”). Plaintiff's property was foreclosed by advertisement and sold at a Sheriff’s
sale on January 20, 2012. See id. Ex. G (Sheriff’s Deed on Mortgage Sale (Jan. 20,
2012)); see also Mich. Comp. Laws. Ann. § 600.3201 (Foreclosure of mortgage by
advertisement). Thereafter, the state court ratified the foreclosure by issuing a possession
judgment on July 2, 2013. See Consent Possession Judgment, Wells Fargo Bank, NA. v.
Totlz, Case No. 13-6249-LT (89th District Court, Rogers City, Mich.)

Plaintiff ﬁled his ﬁrst federal complaint in this Court on July 31, 2013, which I
dismissed for lack of subj ect-matter jurisdiction on July 3, 2014. See T oth v. Wells Fargo
Bank, NA, N0. CV 13-01211 (RJL), 2014 WL 2993575, at *1 (D.D.C. July 3, 2014).
Prior to the dismissal of plaintiff‘s first suit, plaintiff ﬁled his second suit—the present

casegon March 12, 2014. In this case, plaintiff makes many of the very same allegations

 

 

Polymathic Properties, Inc.; and “Does 1 Through 15.”

2

that I previously dismissed, i.e., that defendants’ handling of the mortgage note and their
foreclosure of the property were improper for a variety of reasons, including that the
defendants violated the False Claims Act, 31 U.S.C. § 3729, violated a consent decree
issued in United States v, Bank ofAmerica, No. 12-361 (D.D.C. Apr. 4, 2012), and
violated his constitutional due process rights. See Compl. 1111 44-81. Based on these
allegations, plaintiff seeks monetary damages, a declaratory judgment nullifying the
foreclosure, and equitable relief. See id. W 94-11 1.
STANDARD OF REVIEW

Although pro se complaints are liberally construed, see Haines v. Kerner, 404 US.
519, 520 (1972); United States v. Byfield, 391 F.3d 277, 281 (DC. Cir. 2004), this Court
must have jurisdiction in order to adjudicate a claim, and “the party claiming subject
matter jurisdiction . . . has the burden to demonstrate that it exists,” Khadr v. United
States, 529 F.3d 1112, 1115 (DC. Cir. 2008). On a motion to dismiss under Rule
12(b)(1), “the plaintiff bears the burden of establishing the factual predicates of
jurisdiction by a preponderance of the evidence.” Erby v. United States, 424 F. Supp. 2d
180, 182 (D.D.C. 2006) (citing, inter alia, Lujan v. Defenders ofWildlife, 504 US. 555,
561 (1992)). “[T]he plaintiff’s factual allegations in the complaint . . . will bear closer
scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to
state a claim.” United States ex rel. Digital Healthcare, Inc, v. Aﬂiliated Computer

Servs., Inc, 778 F. Supp. 2d 37, 43 (D.D.C. 201 1) (citation and internal quotation marks

omitted). Further, in deciding a 12(b)(1) motion, a court need not limit itself to the
complaint; rather, it “may consider such materials outside the pleadings as it deems
appropriate to resolve the question whether it has jurisdiction in the case.” Bank of
America, NA. v. FDIC, 908 F. Supp. 2d 60, 76 (D.D.C. 2012) (citation and internal
quotation marks omitted).
ANALYSIS

Just like plaintiff’s previous complaint, this Court lacks subject-matter jurisdiction
to hear plaintiff's claims because he is, in effect, challenging a state court judgment.
Under the Rooker-Feldman abstention doctrine, “a party losing in state court is barred
from seeking what in substance would be appellate review of the state judgment in a
United States district court, based on the losing party’s claim that the state judgment itself
violates the loser’s federal rights.” Johnson v. DeGrana’y, 512 US. 997, 1005—06 (1994)
(citing Rooker v. Fidelity Trust C0., 263 US. 413 (1923), and Dist. ofColumbia Court of
Appeals v. Feldman, 460 US. 462 (1983)); see also Gray v. Poole, 275 F.3d 1113, 1119
(DC. Cir. 2002) (“The Rooker—Felclman doctrine prevents lower federal courts from
hearing cases that amount to the functional equivalent of an appeal from a state court”).
Indeed, the Supreme Court recently clariﬁed further that federal district courts lack
subject matter jurisdiction over “cases brought by state-court losers complaining of
injuries caused by state—court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp, 544 US. 280, 284 (2005). Indeed, our Circuit
Court itself has noted that district courts lack authority to either (1) “review ﬁnal
judgments ofa state court injudieial proceedings,” Feldman, 460 US. at 482, or (2)
decide federal constitutional claims that are “so “inextricably intertwined” with a state
court decision that “the district court is in essence being called upon to review the state—
court deeision,’” Stanton v. Dist. ofColumbia Court oprpea/s, 127 F.3d 72, 75 (DC.
Cir. 1997) (quoting Feldman, 460  at 483-84 n.16).

The Rooker—Feldman doctrine, of course, applies in the instant case, too, because
plaintiff effectively seeks to collaterally attack the state court possession judgment
ratifying the foreclosure and sale of the Michigan property (and permitting eviction
proceedings). That plaintiff presents such a challenge is apparent from the complaint,
which, although incomprehensible in many respects, seeks as relief an order “abat[ing]
and revers[ing]” the foreclosure sale, declaring the Sheriff‘s Deed “null and void,” and
afﬁrming plaintiff's title to the property. See Compl. W 103—04. Moreover, all of
plaintiffs various claims are “inextricably intertwined” with this state court judgment and

the foreclosure; they do not present any independent claim. See Hunter v. US. Bank

Nat ’1 ASS ’n, 698 F. Supp. 2d 94, 99- IOO (D.D.C. 2010) (RookenFeldman doctrine applied
where plaintiff’s claim was "based entirely on the alleged impropriety of the foreclosure“
because all of the alleged injuries stemmed from the foreclosure and plaintiff explicitly

sought ajudgment that would have effectively modiﬁed the state court’s judgment of

foreclosure). This case is therefore similar to numerous decisions in this district barring
claims challenging the results of state courtjudicial foreclosure actions. See Fontaine v.
Bank of‘America, NA, No. 134638. 2014 WL 1999532, at *2 (D.D.C. May 16, 2014);
Silva v. Wells Fargo Bank, NA, No. 14-273, 2014 WL 905447, at *2 (D.D.C. Mar. 10,
2014); Glavlano v. JP Morgan Chase Bank, NA, No. 13—2049, 2013 WL 6823122, at *2
(D.D.C. Dec. 27, 2013); Hunter, 698 F. Supp. 2d at 99-100; Tremel v. Bier/nan &
Geesing, LLC, 251 F. Supp. 2d 40, 44-46 (D.D.C. 2003). Consequently, this court clearly
lacks jurisdiction to proceed further and this case must be DISMISSED.2

CONCLUSION

Thus, for all of the foregoing reasons, the Bank Defendants’ Motion to Dismiss is
GRANTED, and this case is DISMISSED for lack of subject matter jurisdiction. A

separate Ordcr consistent with this decision accompanies this Memorandum Opinion.

 

 

2 To the extent plaintiff challenges eviction proceedings that are ongoing in Michigan state
court~to which the Rooker—Feldman abstention doctrine does not apply, see Exxon Mobil Corp. ,
544 US. at 284 (stating Rooker-Feldman doctrine applies to only “cases brought by state-court
losers complaining of injuries caused by state—court judgments rendered before the district court
proceedings commenced”)——I abstain from exercising jurisdiction under the Younger abstention
doctrine. See Younger v. Harris, 401 US. 37 (1971); see also Tremel, 251 F. Supp. 2d at 44 n.6
(noting the court would abstain from exercising jurisdiction under Younger if the matter were
still pending in the state court system).